Exhibit 99.1 For Immediate Release SL Industries Announces 2013 Third Quarter Results MT. LAUREL, NEW JERSEY, October 29, 2013 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the third quarter and nine months ended September 30, 2013 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. Third Quarter Results Net sales for the quarter ended September 30, 2013 were $53.0 million compared with net sales for the quarter ended September 30, 2012 of $50.9 million. Income from continuing operations for the quarter ended September 30, 2013 was $3.4 million, or $0.82 per diluted share, compared to income from continuing operations of $2.9 million, or $0.69 per diluted share, for the quarter ended September 30, 2012. Net income for the quarter ended September 30, 2013 was $3.2 million, or $0.75 per diluted share, compared to net income of $2.4 million, or $0.58 per diluted share, for the quarter ended September 30, 2012. Net income for the quarter ended September 30, 2013 included a net loss from discontinued operations of $0.3 million, or $0.07 per diluted share, compared to a net loss from discontinued operations of $0.5 million, or $0.11 per diluted share, for the third quarter of 2012. The loss from discontinued operations in 2013 and 2012 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. The Company generated EBITDA from continuing operations of $5.3 million for the third quarter of 2013, as compared to $4.5 million for the same period in 2012, an increase of $0.8 million, or 17%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definition of EBITDA and Adjusted EBITDA. Nine Months Results Net sales for the nine months ended September 30, 2013 were $151.9 million compared with net sales for the nine months ended September 30, 2012 of $149.1 million. Income from continuing operations for the nine months ended September 30, 2013 were $8.7 million, or $2.07 per diluted share, compared to income from continuing operations of $5.7 million, or $1.30 per diluted share, for the nine months ended September 30, 2012. Net income for the nine months ended September 30, 2013 was $7.9 million, or $1.89 per diluted share, compared to net income of $4.8 million, or $1.10 per diluted share, for the nine months ended September 30, 2012. Net income for the nine months ended September 30, 2013 included a net loss from discontinued operations of $0.7 million, or $0.18 per diluted share, compared to a net loss from discontinued operations of $0.9 million, or $0.20 per diluted share, for the nine months ended September 30, 2012. The loss from discontinued operations in 2013 and 2012 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. 1 The Company generated EBITDA from continuing operations of $13.8 million for the nine months ended 2013, as compared to $10.4 million for the same period in 2012, an increase of $3.4 million, or 32%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. At September 30, 2013, the Company reported $2.0 million of cash and cash equivalents, compared to $3.2 million of cash and cash equivalents as of December 31, 2012. Also, at September 30, 2013 the Company had current debt of $3.5 million and zero at December 31, 2012. Cash and cash equivalents decreased in 2013 primarily due to $5.1 million of cash used in investing activities and $3.6 million of cash used in operating activities from discontinued operations. Cash used in operating activities from discontinued operations during 2013 was primarily related to a payment of $2.2 million, which included interest, associated with a portion of the Company’s obligation under the Consent Decree at the Puchack Well Field Superfund Site in Pennsauken, New Jersey. Updated Guidance 2013 The Company anticipates, based on current information, full-year 2013 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $200 million to $206 million, $17.8 million to $18.5 million, and $19.4 million to $20.1 million, respectively. The Company's outlook for the fourth quarter of 2013 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $48 million to $54 million, $4.0 million to $4.7 million, and $4.2 million to $4.9 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 8 1 11 4 Interest expense ) (8 ) ) ) Other gain (loss), net ) ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations, net of tax ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation 22 28 ) Net unrealized gain on available-for-sale securities - - Comprehensive income $ 3 Segment Results (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net sales SLPE $ High Power Group SL-MTI RFL Net sales Income from operations SLPE High Power Group SL-MTI RFL Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 8 1 11 4 Interest expense ) (8 ) ) ) Other gain (loss), net ) ) Income from continuing operations before income taxes $ Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Income from continuing operations $ Add (deduct): Interest income (8
